      Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 1 of 8. PageID #: 495678




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


     IN RE: NATIONAL PRESCRIPTION                                MDL NO. 2804
           OPIATE LITIGATION
                                                         Civ. No. 1:17-md-02804-DAP

       THIS DOCUMENT RELATES TO:                       HON. JUDGE DAN A. POLSTER
                All Cases



     AMERISOURCEBERGEN DRUG CORPORATION’S SUR-REPLY IN FURTHER
     OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL AND FOR SANCTIONS

        AmerisourceBergen Drug Corporation (“ABDC”) respectfully files this Sur-Reply in

Further Opposition to Plaintiffs’ Motion to Compel Defendant AmerisourceBergen to Produce

Discovery Improperly Withheld and to Show Cause Why It Should Not Be Sanctioned For Its

Discovery Misconduct (“Plaintiffs’ Motion”) (ECF No. 3300), and specifically to respond to new

arguments raised in Plaintiffs’ Reply to ABDC’s Opposition (“Plaintiffs’ Reply) (ECF No. 3332).

I.      INTRODUCTION

        In their Reply, Plaintiffs escalate their accusations, now claiming that ABDC not only

“wrongfully” withheld or delayed production of documents during the Track One litigation, but

that it did so intentionally by “consciously cull[ing]” documents from its productions. Plaintiffs’

Reply at 1. This assertion is baseless and false.

        Plaintiffs also fail to engage with (or even acknowledge) the relevant law. They cite no

supporting case and never reference the controlling legal standard, let alone attempt apply it to

these facts. Even more tellingly, and most conspicuously, Plaintiffs are silent as to how they have

been prejudiced by what is no more than an honest, but after-the-fact, dispute about produced

documents. That is because they have not been prejudiced at all. They have the documents at
       Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 2 of 8. PageID #: 495679




issue (many of them for several months), with discovery still open (or not yet started) in all of the

remanded cases. Plaintiffs will have ample opportunity to use any of these produced documents

they have put at issue. And, as explained below, Plaintiffs’ last-minute effort to add weight to their

argument by pointing to 100 additional produced documents not discussed in their opening papers

does not move the needle on their sanctions request—and, if anything, it proves ABDC’s point.

          Plaintiffs cannot establish any of the requirements for a sanctions award. Their motion

should be denied.

II.       ARGUMENT

          Mindful that this is a Sur-Reply, ABDC will not rehash its explanation of its compliance

with the discovery rulings in this case and the reasons it has not engaged in any discovery

misconduct. Instead, ABDC will respond specifically to the arguments raised in Plaintiffs’ Reply

and will explain why that Reply further demonstrates that sanctions are not warranted.

          A.      Plaintiffs Do Not Dispute the Legal Standard Controlling Sanctions Requests

          Plaintiffs cannot—and do not—dispute that sanctions are warranted only in certain narrow

circumstances. The governing four-factor test is straightforward and unambiguous:

          The first factor is whether the party’s failure to cooperate in discovery is due to
          willfulness, bad faith, or fault; the second factor is whether the adversary was
          prejudiced by the party’s failure to cooperate in discovery; the third factor is
          whether the party was warned that failure to cooperate could lead to the sanction;
          and the fourth factor in regard to a dismissal is whether less drastic sanctions were
          first imposed or considered.

Doe v. Lexington-Fayette Urban Cnty. Gov., 407 F.3d 755, 765-66 (6th Cir. 2005). Plaintiffs bear

the burden of establishing that sanctions are warranted under this test. Plaintiffs’ Reply further

confirms that they have not and cannot.1



1
      In this Sur-Reply, ABDC will focus on the first and second Doe factors. As discussed in its Opposition,
      the third and fourth factors also have not been met. ABDC Opp. at 15-16 (ECF No. 3322).


                                                     -2-
     Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 3 of 8. PageID #: 495680




          B.     Plaintiffs Present No Evidence Whatsoever of Willful Misconduct

          In sum and substance, Plaintiffs’ Motion and Reply are nothing more than an index of 110

documents in Plaintiffs’ possession (the 10 cited in the Motion plus an additional 100 documents

cited in the Reply) from ABDC’s production, with a few descriptive paragraphs tacked on to keep

up appearances. This list of documents is certainly evidence of a dispute: Plaintiffs believe these

documents should have been produced sooner than they were; ABDC disagrees. But Plaintiffs’

list says nothing about why those produced documents were produced when they were, or that they

should have been produced sooner.

          Why does this matter? Because when it comes to sanctions, it is the “why” that matters.

Sanctions are not a strict liability inquiry—instead, the party seeking sanctions bears the burden to

establish willful, bad faith conduct. Plaintiffs claim ABDC willfully failed to produce documents

sooner than it did, but do not back up their ipse dixit accusation with anything other than their own

subjective belief. In other words, Plaintiffs do not even try to satisfy the specific standard set forth

in Doe.

          Nor do the circumstances here suggest willful, bad faith conduct. To the contrary, an

impartial review of the circumstances belies Plaintiffs’ accusations. While discovery in Track One

certainly was important and much work was done by all Parties to prepare for that trial, ABDC

currently is a defendant in over 3,000 active cases, with more being filed each week. More than

350 of these cases are proceeding in state courts around the country. Only one of these cases has

advanced beyond the close of fact discovery. The produced documents about which Plaintiffs

complain will be available for use in every single one of those active cases—including the cases

remanded by this Court as part of the strategic remands. If ABDC was, in fact, trying to hide

something (as Plaintiffs contend), it certainly didn’t do a good job of it.




                                                 -3-
     Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 4 of 8. PageID #: 495681




        The far more plausible explanation for the timing of ABDC’s document productions—one

that aligns with the facts and circumstances of discovery in this litigation—is carefully set out in

ABDC’s Opposition Brief. That explanation shows only that this is a good faith dispute about the

proper application of discovery orders and standards in a massive litigation proceeding on an

aggressive timetable. And it bears emphasis that the dispute is indeed live, contrary to Plaintiffs’

misrepresentation that “ABDC must concede the ten . . . ‘cherry-picked’ documents referenced in

Plaintiffs’ Motion fall within Category One Discovery.” Plaintiffs’ Reply at 2. ABDC does not

so concede. ABDC’s Opposition Brief explained why it disagrees that Plaintiffs’ 10 cherry-picked

documents demonstrate anything at all. For example, beyond conclusory statements, Plaintiffs

made no effort in their Reply to establish that the “pillbilly” parody email that was so central to

their Motion was a responsive document in Track One. Instead of taking on any of ABDC’s

arguments—as to the documents or the law—Plaintiffs chose instead to simply dump even more

produced documents onto the pile.

        As ABDC explained in its Opposition Brief, discovery in this case was (and continues to

be) challenging and complex. Perfection is not the standard (as Special Master Cohen and Plaintiffs

too have expressed), and judgment calls made by the Parties inevitably result in differences of

opinion. A review of the 100 additional produced documents Plaintiffs decided to add to the mix

in their Reply illustrates this. A weekend’s review of Plaintiffs’ handpicked 100 documents

reveals, for example, that several of the documents did not actually (despite Plaintiffs’ claims) hit

the search terms in Track One.2 Several other documents were, in fact, produced in Track One.3


2
    Certain information contained in Plaintiffs’ chart of 100 documents is inaccurate. For example, “CSRA
    AND high w/2 risk” was not a Track One search term. Thus, Documents 8 (ABDCMDL05843263)
    and 10 (ABDCMDL07390208-0211) do not support Plaintiffs’ claims.
3
    For example, Plaintiffs’ list of 100 documents includes ABDCMDL00542407 (Doc. No. 27) and
    ABDCMDL00542409 (Doc. No. 28). Those same documents were produced, in Track One, at
    ABDCMDL00280794 and ABDCMDL00280798, respectively. Documents 66 to 69 on Plaintiffs list


                                                  -4-
     Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 5 of 8. PageID #: 495682




And for other documents, near duplicates (including more expansive versions) were produced in

Track One.4

       ABDC does not ascribe improper motive to the errors in Plaintiffs’ analysis of these

documents. As explained, the process of reviewing the enormous volume of the documents in

these cases is complex, and challenging—even more so here because of the distinction between

Category One and Category Two documents. ABDC approached its document production, and

endeavored to navigate the contours of discovery in Track One (and all other pending opioid

litigation), in complete good faith. Were Plaintiffs to drop their public, media-facing approach,

they would likely agree.

       Even more significantly, this live dispute between the Parties—over whether certain

documents should or should not have been produced earlier—is not the question this Court is being

asked to answer. Rather, the question is whether sanctions are appropriate under the controlling

legal standard. The Court need look no further than the first Doe factor to conclude they are not.

And, as explained, Plaintiffs’ new list of 100 documents does not show willful or bad faith conduct




    (ABDCMDL06965500, ABDCMDL06965501, ABDCMDL06965502, and ABDCMDL06965505)
    were likewise all produced in Track One at ABDCMDL00366306, ABDCMDL00366307,
    ABDCMDL00366310, and ABDCMDL00366311.
4
    For example, Plaintiffs’ list includes ABDCMDL00569293 (Doc. No. 4), which is a string of seven e-
    mails relating to an op-ed from Senator Orrin Hatch regarding the Ensuring Patient Access and
    Effective Drug Enforcement Act. The most recent of those e-mails is a statement by Brad Tallamy (an
    employee in AmerisourceBergen’s government affairs department) that he would draft a response on
    the subject. Although ABDC did not produce that document in Track One, it did produce
    ABDCMDL00273321, which contains the exact same initial six e-mails in the chain. And while
    ABDCMDL00273321 does not include the final e-mail from Mr. Tallamy in which he said he would
    draft a response, the document produced by ABDC contains the actual response prepared by Mr.
    Tallamy (as well as two additional e-mails in the chain). ABDC’s production of ABDCMDL00273321
    in Track One makes clear that ABDC did not willfully cull from its production documents containing
    certain types of substantive information. To the contrary, as between these two documents, ABDC
    actually produced the version containing the greater amount of substantive information.


                                                 -5-
     Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 6 of 8. PageID #: 495683




and instead is a red herring designed to take the focus away from the Plaintiffs’ utter failures to

satisfy the legal criteria for sanctions.

        C.      Plaintiffs Have Not Been Prejudiced

        Equally fatal to Plaintiffs’ sanctions request is their wholesale failure to explain how they

have been prejudiced by ABDC’s alleged late production.              Nor could they offer such an

explanation because there is no prejudice here. The Track One cases settled prior to trial. And

there is no dispute that Plaintiffs have all of the documents at issue to use in the remaining opioid

cases, and they have had many of them for several months.

        In place of the required proof of prejudice, Plaintiffs offer vague references to “the integrity

of the record on remand” being “jeopardized,” and assert that “the Cabell County Commission and

the City of Huntington have discovered newly produced documents which were not available for

use in cross examination of witnesses already deposed during the first bellwether.” Plaintiffs’

Reply at 4. Plaintiffs’ use of the word “jeopardized” is a tacit admission that discovery is ongoing

in those cases and that their claim of prejudice is unfounded (and illogical).

        Plaintiffs have had several of these documents on which they build their sanctions request

for many months (for example, they have had the “pillbilly” document for six months) but have

done nothing with them. While Plaintiffs seem to think they should be allowed to re-depose certain

witnesses, they have never sought to do so. To the extent this—taking additional depositions—is

the “remedy” Plaintiffs seek, there are two points Plaintiffs ignore—each of which is fatal to their

sanctions motion. First, Plaintiffs did not need to file a sanctions motion to pursue that course.

Second, that relief should be sought in the court where those depositions would take place.

Plaintiffs accuse ABDC of arguing “there is no jurisdiction in either the transferor court nor the

transferee court and therefore no remedy.” Id. at 4. Not so—indeed, the opposite is true. ABDC’s

Opposition Brief clearly stated: “To the extent Plaintiffs seek these sorts of sanctions, they must


                                                 -6-
       Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 7 of 8. PageID #: 495684




do so in the active case in which they want the sanction to be applied.” ABDC Opp. at 19.

Plaintiffs’ Reply contains a telling Freudian slip that confirms this: It describes the Cabell and

Huntington litigation as “the present case.” Plaintiffs’ Reply at 4. This would be unremarkable had

Plaintiffs filed their Motion in the Southern District of West Virginia, but they did not. Instead,

they filed it here—a court that already has confirmed it lacks jurisdiction over the remanded, active

cases. This Court should decline Plaintiffs’ invitation to wade into discovery matters it already has

properly acknowledged are outside its jurisdiction.

           In the end, Plaintiffs’ Motion—which seeks to compel documents that already have been

produced and seeks sanctions without even trying to meet the controlling legal standards—simply

is an attempt to grab headlines and exert undue pressure. This Court should not countenance these

tactics.

III.       CONCLUSION
           For the reasons set forth above, and in ABDC’s Opposition Brief, ABDC respectfully

requests that Plaintiffs’ Motion to Compel and for Sanctions be denied.


Dated: June 17, 2020                                  Respectfully submitted,
                                                      /s/ Robert A. Nicholas
                                                      Robert A. Nicholas
                                                      Shannon E. McClure
                                                      REED SMITH LLP
                                                      Three Logan Square
                                                      1717 Arch Street, Suite 3100
                                                      Philadelphia, PA 19103
                                                      Tel: (215) 851-8100
                                                      Fax: (215) 851-1420
                                                      rnicholas@reedsmith.com
                                                      smcclure@reedsmith.com
                                                      Counsel for AmerisourceBergen Drug
                                                      Corporation




                                                -7-
    Case: 1:17-md-02804 Doc #: 3342 Filed: 06/17/20 8 of 8. PageID #: 495685




                               CERTIFICATE OF SERVICE

       I hereby certify that, on June 17, 2020, AmerisourceBergen Drug Corporation’s Sur-Reply

in Further Opposition to Plaintiffs’ Motion to Compel and for Sanctions was served on all counsel

of record via the CM/ECF system.



                                                    /s/ Robert A. Nicholas

                                                    Robert A. Nicholas
